DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment filed March 10, 2021 in response to Examiner’s Office Action has been reviewed. Claims 1-5, 8-20 are pending in the application. Claims 1-5 are amended. Claims 6, 6 are canceled. Claims 9-20 are added. 

Allowable Subject Matter
Claims 1-5, 8-20 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually requesting a mobile device having a with a mobile application and an associated co-browsing SDK, converting the data associated with displaying current state of the application on the mobile device screen into a video stream that provides a video representation of the data associated with displaying the current state of the application; transmitting the video stream to a the agent computing device; receiving from the agent computing device, data associated with markups drawn to the video stream at the agent computing device; converting the data associated with markups drawn to the video stream into a second video , the second video stream displaying the video stream with the markup; and transmitting the second video stream to the mobile device such that the mobile device renders the marked up screen for display as set forth in independent claims 1, 9 and 15.
	Dependent claims 2-5, 8, 10-20 being further limiting to the independent claims 1, 9, and 15 are also allowed. 
The closet prior art, Spencer, US Patent Application Publication No 2019/0034149 teaches establishing a FIFO buffer for each of the respective one or more viewing clients on 1:1 basis, queuing a copy of the stream of delta frames into each of the FIFO buffers corresponding to the one or more viewing clients, wherein the stream of delta frames are transmitted from the respective FIFO buffers to the corresponding one or more client viewers, monitoring each of the respective FIFO buffers for each of the one or more viewing clients to determine if two or more delta frames are concurrently queued in any single one of the respective FIFO buffers at any given time, aggregating the two or more delta frames into a single aggregated delta frame, re-queuing the aggregated delta frame, and transmitting the aggregated delta frame to the respective viewing client. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/THUY N PARDO/Primary Examiner, Art Unit 2691